DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 10, 18, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of the claims recites the limitation "request the first network device to allocate traffic scheduling information of a data stream" for example, in claim 1, line 10. It is not clear what is mean by “allocate scheduling information?” It means allocating resource for traffic scheduling for a data stream?; It means allocating field space within the frame for scheduling information of a data stream?; or It means generating or assigning scheduling information for transmitting a data stream? There are same issues in claims 10, 18, 27 and depend claims having those limitations.
In claim 1, lines 18-19, it is not clear what is mean by “the second port identifier indicates an ingress port of the data stream?” It means “an ingress port of the Listener device or end device?”; or It means “an ingress port of the intermediate switch/device for the data stream?” There are same issues in claims 10, 18, and 27.
Examiner’s Note: There are many 112(b) issues in the remainder of the claims. The Applicant is required to identify those and make appropriate corrections. The Examiner interprets those claim limitations according to the understanding of ordinary person in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9, 10, 13, 17-19, 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US 10,862,802, “Subramanian”) in view of Oge et al. (US 2019/0158620, “Oge”) and Choi et al. (US 2019/0104073, “Choi”) and further in view of Farkas et al. (US 2018/0183708, “Farkas”).
Regarding claim 1, Subramanian discloses a traffic scheduling method, implemented by a first network device in a fully distributed model using time-sensitive networking (TSN) (See fig.3A, time sensitive networking (TSN); See col.3, lns.40-48, for integrated circuit (IC) solutions, it has been discovered that an IC that integrates network components (e.g., a switch) and endpoint components (e.g., a talker, a listener) may be used in a time aware network system (e.g., a TSN system). By using an integrated lookup and forwarding action determination system, network component requirements (e.g., TSN switching) and endpoint component requirements (e.g., talker and listener requirements) may be satisfied), wherein the method comprises: 
- receiving, from a talker device of the TSN (See 304 fig.3A and col.8, lns.52-53, Talker advertises a stream with a registration message;

    PNG
    media_image1.png
    318
    733
    media_image1.png
    Greyscale

), a first talker attribute message comprising a first port identifier of the talker device and traffic scheduling enabling information (See col.12, lns.59-61, frames forwarded on a management queue include additional information including, See col.12, lns.61-63, for example, frame ingress port id; the frame lookup output may include an ingress port ID, VLAN member ports, actions, gate ID, and/or a combination thereof; See col.15 and lns.15-17, each of the member and filtering configurations may include various filtering parameters, including for example, filtering actions (e.g., “Block/Allow”), an ingress port ID; See col.4, lns.5-8, such an integrated lookup and forwarding action determination system may satisfy different lookup and forwarding requirements for traffic having different priorities (e.g., best effort, reserved, scheduled); See col.4, lns.17-22, internal endpoint port of the switch is treated as an edge port and does not require hardware address learning. In some examples, by maintaining unique VLAN IDs, hardware address learning may be selectively disabled for schedule and reserved traffic; See col.7, lns.50-63, the switch 202 supports queues having different priorities (e.g., a scheduled priority, a reserved priority, a best effort priority). For example, a scheduled queue (e.g., including control data) may have a scheduled priority, which indicates that the frames in the scheduled queue are time critical, and have a priority higher than other priorities. For further example, a reserved queue (e.g., including audio/video data) may have a reserved priority, indicating that the frames in the reserved queue have a lower priority than the scheduled priority. For further example, a best effort queue may have a best effort priority, which indicates that the frames in that best effort queue are not time critical, and have a lower priority than the reserved priority; See further col.7, ln.64-col.8, ln.38, control the network traffic by performing various actions based on the frame lookup values from the frame lookup unit, filtering decisions, member decisions),
- wherein the traffic scheduling enabling information requests the first network device to allocate first traffic scheduling information of a data stream (See 308 fig.3 and col.8, lns.52-53, Talker advertises a stream with a registration message; See col.8, ln.57-col.9, ln.5, a network component (e.g., switch 306) checks for available resources, acknowledges the registration message, and forwards the registration message to the next network component (e.g., a switch) or endpoint component (e.g., a listener 302). In examples where all the network components and endpoint components of the network have the necessary resources to support the stream, the stream is registered, where one or more listeners are attached to the stream. A listener may provide a listener ready message, which may be forwarded to a talker (e.g., a talker 304) by network components (e.g., a switch 306). A registered stream may then be sent over a network with particular parameters (e.g., data frame parameters including, for example, a destination MAC address, a VLAN ID) as the registered stream is communicated using the Stream Registration Protocol (SRP); Examiner’s Note: 112(b) applied here), 
- wherein the first port identifier indicates an egress port of the data stream (See col.9, lns.50-54, the stream is forwarded to the network based on the network stream identification, by a three-port switching unit using an egress network port (e.g., 206-E, 208-E); See col.15, lns.2-8, the network port lookup signal includes egress port list, value, and actions for the frames that are to be forwarded to network ports (e.g., network ports 206, 208). The internal endpoint port lookup signal includes lookup value and actions for the frames that are to be forwarded to internal endpoint (e.g., internal endpoint port)), and 
- wherein the first talker attribute message comprises a first destination media access control (MAC) address of the first network device (See col.4, lns.11-15, hardware address learning functions allow hardware logic to configure CAM for frame forwarding decisions (e.g., based on the port on which a particular MAC Address and VLAN ID was learned; See 215 fig.2, Ethernet MAC; See col.9, lns.1-5, a registered stream may then be sent over a network with particular parameters (e.g., data frame parameters including, for example, a destination MAC address, a VLAN ID) as the registered stream is communicated using the SRP; See 610-1 fig.6A, Dest MAC); 
- receiving, from a listener device of the TSN, a listener attribute message indicating that the listener device is a receiving end of the data stream (See 310 fig.3 and col.8, ln.65-col.9, ln.5, A listener may provide a listener ready message, which may be forwarded to a talker by network components (e.g., a switch). A registered stream may then be sent over a network with particular parameters (e.g., data frame parameters including, for example, a destination MAC address, a VLAN ID) as the registered stream is communicated using the SRP), 
- wherein the listener attribute message comprises a second port identifier of the listener device (See 310 fig.3A, an egress port for ‘Listener Ready’ output message), and 
- wherein the second port identifier indicates an ingress port of the data stream (See col.7, lns.46-49, Each of the ports 204, 206, and 208 includes an ingress port (e.g., ingress ports 204-I, 206-I, 208-I) and an egress port (e.g., 204-E, 206-E, and 208-E); Examiner’s Note: 112(b) applied here);
- determining, based on the first talker attribute message and the listener attribute message, the traffic scheduling information and a transmission path of the data stream (See 386 & 392 fig.4, perform per stream filtering, metering, and policing, perform per stream Frame Replication and Elimination for Reliability (FRER), and perform queuing and transmission selection, and transmit, through an egress port, the selected frame data; See col.10, lns.32-35, performs a lookup process for the received frames to determine values (e.g., egress ports, egress priority queue, translations, actions, etc.) associated with the frames; See col.16, lns.51-64, where a traffic shaper of the switch may perform queuing and transmission selection according to the priority and marking of the frames, and transmit the selected frame through a corresponding egress port of the switch. At block 392, a frame may be sent to different queues based on its priority and/or associated gate ID. For example, a frame with a scheduled priority is sent to a scheduled traffic queue. In another example, a frame with a reserved priority is sent to a reserved traffic queue. In yet another example, a frame with a best effort priority is sent to a best effort traffic queue. A transmission selection unit may select a frame from the queues and transmit that selected frame through a corresponding egress port of the switch; See col.3, lns.20-26, For real time communication of time sensitive streams over the networks, network devices (e.g., switches, bridges, etc.) implement low latency, non-blocking, and highly deterministic frame forwarding mechanisms. To enable deterministic real-time communication over Ethernet in Time-Sensitive Networking (TSN)); and
- sending, to a second network device on the transmission path, a traffic scheduling message comprising the traffic scheduling information (See 310 & 306 fig.3A, a second switch to receive ‘Listener Ready’ message; See 386 & 392 fig.4, perform per stream filtering, metering, and policing, perform per stream FRER, and perform queuing and transmission selection, and transmit, through an egress port, the selected frame data; See col.10, lns.32-35, performs a lookup process for the received frames to determine values (e.g., egress ports, egress priority queue, translations, actions, etc.) associated with the frames; See col.16, lns.51-64, where a traffic shaper of the switch may perform queuing and transmission selection according to the priority and marking of the frames, and transmit the selected frame through a corresponding egress port of the switch; Examiner’s Note: Choi discloses the method of sending a traffic control command), 
- wherein the traffic scheduling information indicates the second network device to generate a gate control list (See col.12, lns.25-30, the gate ID may provide indexing for associated policing and redundancy configurations, and may also be used for filtering streams for any error (e.g., error based on a max frame size, error associated with ingress port identifier check) with enabling the stream for PSFP/FRER function; See col.16, lns.56-64, a frame may be sent to different queues based on its priority and/or associated gate ID. For example, a frame with a scheduled priority is sent to a scheduled traffic queue. In another example, a frame with a reserved priority is sent to a reserved traffic queue. In yet another example, a frame with a best effort priority is sent to a best effort traffic queue. A transmission selection unit may select a frame from the queues and transmit that selected frame through a corresponding egress port of the switch 202; Examiner’s Note: Oge discloses the method of generating a gate control list ), and
- wherein the gate control list indicates the second network device to control, based on the gate control list, a state of a first port used to transmit the first data stream (See col.12, lns.25-30, the gate ID may provide indexing for associated policing and redundancy configurations, and may also be used for filtering streams for any error (e.g., error based on a max frame size, error associated with ingress port identifier check) with enabling the stream for PSFP/FRER function; See col.16, lns.56-64, a frame may be sent to different queues based on its priority and/or associated gate ID. For example, a frame with a scheduled priority is sent to a scheduled traffic queue. In another example, a frame with a reserved priority is sent to a reserved traffic queue. In yet another example, a frame with a best effort priority is sent to a best effort traffic queue. A transmission selection unit may select a frame from the queues and transmit that selected frame through a corresponding egress port of the switch; Examiner’s Note: Farkas discloses the limitations “a state of a port”).
Subramanian discloses that “gate ID is used in subsequent per-stream filtering, policing, and frame replication and elimination functions (See col.11, lns.7-9),” but does not explicitly disclose the limitations “scheduling information indicates a device to generate a gate control list, wherein the gate control list indicates the device to control a state of a first port used to transmit the first data stream.”
However, Oge discloses scheduling information indicates a device to generate a gate control list, wherein the gate control list indicates the device to control a state of a gate used to transmit the first data stream (Oge, See ¶.84, the IEEE 802.1Qbv standard provides controlling each of the states of transmission queues using transmission scheduling information referred to as a gate control list. The gate control list is formed of gate control entries including gate states and time intervals. The gate state includes a transmission possible/impossible state of each of the transmission queues. The transmission possible/impossible state is indicated with “valid” (open) indicating that transmission is possible, or “invalid” (close) indicating that transmission is impossible. The time interval indicates the time for which the corresponding gate state is maintained; Examiner’s Note: Farkas discloses the limitations “state of a port”).
Subramanian and Oge do not explicitly disclose the method of sending a traffic scheduling message including the scheduling information. However, Choi discloses the method of generating a transmission control command indicating stopping the transmission of the at least one second packet at a first time section, opening the gate of the output queue to which the at least one first packet is transferred and closing the gate of the output queue to which the at least one second packet is transferred at a second time section (Choi, See claims 7 & 8). 
As rejected above, Oge discloses a gate control list includes gate states (See ¶.84), but silent on the limitations “a state of a port used to transmit the data stream.” However, Farkas discloses that the gate control list is related with state of port control after receiving information to trigger transmission of packet flow (Farkas, See ¶.11; See ¶.20 for packet gate’s state is open or closed for packet transmission. A packet buffer or packet queue may be provided at the ingress port before each packet gate to buffer or queue ingress packets when the respective packet gate is closed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “scheduling information indicates a device to generate a gate control list, wherein the gate control list indicates the device to control a state of gate used to transmit the first data stream” as taught by Oge; the method of “generating a transmission control command indicating stopping or opening of the transmission” as taught by Choi; and “a state of a port as a gate control used to transmit the data stream” as taught by Farkas into the system of Subramanian, so that it provides a way of controlling the timing of frame transmission from each of transmission queues, by separately and properly switching each of transmission queues assigned to the respective traffic classes to a valid (open) or invalid (close) state in a time-sensitive networking TSN (Oge, See ¶.83) based on the state of port control list (Farkas, See ¶.11) after receiving the generated a transmission control command (Choi, See claim 7).

Regarding claim 2, Subramanian discloses “the traffic scheduling information comprises a first MAC address of the second network device and a third port identifier indicating a second port through which the second network device receives the traffic scheduling message (See, col.9, lns.1-5, a registered stream may then be sent over a network with particular parameters (e.g., data frame parameters including, for example, a destination MAC address, a VLAN ID) as the registered stream is communicated using the SRP; See col.12, lns.59-61, frames forwarded on a management queue include additional information including, See col.12, lns.61-63, for example, frame ingress port id; the frame lookup output may include an ingress port ID, VLAN member ports, actions, gate ID, and/or a combination thereof; See col.15 and lns.15-17, each of the member and filtering configurations may include various filtering parameters, including for example, filtering actions (e.g., “Block/Allow”), an ingress port ID).”

Regarding claim 7, Subramanian discloses “the method further comprises forwarding the listener attribute message to the talker device (See 310 fig.3A, sending ‘Listener Ready’ to Talker 304).”

Regarding claim 9, Subramanian discloses “the traffic scheduling message is a Multiple Registration Protocol (MRP) message or a Link-local Registration Protocol (LRP) message (See col.8, lns.39-48, dynamic control protocols may be used for building paths through a network for rank-based, latency guaranteed bandwidth reservations. In the example of FIG. 3A, an exemplary dynamic control protocol, Stream Registration Protocol (SRP) defined by IEEE 802.1Q standard, is illustrated. The SRP may include different types of SRPs including, for example, Multiple MAC Registration Protocol (MMRP), Multiple VLAN Registration Protocol (MPRP), and Multiple Stream Registration Protocol (MSRP)).”

Regarding claim 10, it is a method claim corresponding to the method claim 1, except the limitations “receiving, from a second network device, a traffic scheduling message comprising traffic scheduling information” instead of receiving from a Talker. However, Subramanian discloses two intermediated switch devices and one of the switches as shown in Fig.3A is equated to the second network device and is therefore rejected for the similar reasons set forth in the rejection of the claim 1.

Regarding claim 13, Subramanian discloses “sending, the first talker attribute message to the second network device; sending, to the listener, a second talker attribute message requesting the listener device to receive the data stream, wherein the second talker attribute message comprises the traffic scheduling enabling information and a second destination MAC address of the listener device; and 9Atty. Docket No. 4747-93600 (85892671US06) receivingMAC) address field of the first frame).”

Regarding claim 17, it is a claim corresponding to the claim 9 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 18, it is a network device claim corresponding to the method claim 1, except the limitations “a receiver and a processor (See 110 fig.1 and 212 fig.2, a processor and a memory)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 19, 24, and 26, they are claims corresponding to claims 2, 7, & 9, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 27, it is a network device claim corresponding to the method claim 10, except  the limitations “a receiver and a processor (See 110 fig.1 and 212 fig.2, a processor and a memory)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.
	 
Allowable Subject Matter

Claims 3-6, 8, 11, 12, 14-16, 20-23, 25, 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the rejection(s) under 35 U.S.C. 112(b) paragraph, set forth in this Office action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411